ERVIN, Judge.
We affirm the summary denial of appellant’s motion to correct illegal sentence, *1085because appellant has failed to show how his Leon County sentences are illegal. The 35-year sentences for the armed robbery convictions were within the statutory maximum,1 and, in accordance with the plea, the Leon County sentences were directed to be served concurrently to the sentences imposed in Du-val County. To the extent appellant attempts to attack the legality of the 75-year Duval County murder sentence, such is a matter that can only be raised before the Duval County Circuit Court.
As for appellant’s second ground relating to youthful offender sentencing, such is not cognizable under Florida Rule of Criminal Procedure 3.800(a), but rather should have been raised by direct appeal or by motion filed under Florida Rule of Criminal Procedure 3.850.
AFFIRMED.
JOANOS and WOLF, JJ., concur.

. See 812.13(2)(a), Fla.Stat. (1981) (first degree armed robbery punishable "by imprisonment for a term of years not exceeding life imprisonment”).